Opinion
Restani, Judge:
This matter is before the court following a remand determination. Remand was ordered in Samsung Elecs. Co., Ltd. v. United States, Slip Op. 94-149 (Sept. 21, 1994).
The issues raised by plaintiffs relating to a cap on the adjustment to U.S. price for VAT and belated correction of clerical errors, have been resolved against plaintiff. See Zenith Elecs. Corp. v. United States, Slip Op. 95-38 (Mar. 13, 1995).
*385Samsung’s challenge to Commerce’s treatment of forwarding expense is also rejected. See Independent Radionic Workers of America v. United States, Slip Op. 95-45 (Mar. 15, 1995).
As the court held in Zenith Elecs. Corp. v. United States, Slip Op. 95-46 (Mar. 15, 1995), Commerce is directed to treat Samsung’s warranty expenses as direct selling expenses for purposes of the circumstances of sales adjustment in this case.